OPINION ON PETITION TO REHEAR
CRESON, Justice.
Complainants have filed a petition to rehear. It is fundamental that the *133“purpose of a petition to rehear is not to re-argue the case on points already considered by the Court; but rather, to call to the Court’s attention some new and decisive authority which it overlooked.” Knox County v. Moncier (1970) 224 Tenn. 361, 455 S.W.2d 153. Complainants have advanced no new authority, nor have they pointed to any material matters overlooked by this Court in its original opinion. Accordingly, the petition to rehear is denied.
DYER, C. J., CHATTIN and Mc-CANLESS, JJ., and JENKINS, Special Justice, concur.